Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending; claims 21, 28 and 35 are independent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over, Reddy Byreddy et al., Pub. No.: US 2010/0115046 (Reddy Byreddy,) in view of Grzywinski et al., Patent No.: US 8,725,779 (Grzywinski,) and further in view of the reference provided in IDS, Zadeh et al., Pub. No.: US 2014/0201126 (Zadeh.)

Claims 1-20.	(Canceled)
Claim 21.	Reddy Byreddy teaches:
A method performed by a processor of a computing device for searching for words within a hierarchical dictionary stored in computer-readable memory, the method comprising:
receiving, by the processor, a word that is to be searched for in the hierarchical dictionary; (¶ 63, “Another example of FLOW service processing is to count the occurrences of words in a file…to read the file line by line, to add the word as a key in a HashMap and the count as a value in the HashMap. First the HashMap is queried for the key and if the query returns "null", the count is put as 1. Otherwise the original count is retrieved and it will be incremented and put back in to the HashMap”)
determining, by the processor, a hash value for the word; (¶ 63, a word is hashed to be used as key)
 determining, by the processor and based upon the hash value, whether or not a first layer of the hierarchical dictionary includes the word, (¶ 63, a HashMap is queried for the key) 
when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer; (¶ 63, retrieving original count is a notification for locating the key and incrementing the original count)
when the first layer of the hierarchical dictionary does not include the word, determining, by the processor and based upon the hash value, whether or not a second layer of the hierarchical dictionary includes the word, and when the second layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the second layer. (The features recited after “when..” are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer”; however, to shorten the prosecution, the Examiner provides Grzywinski for teaching the feature in col. 5, ll. 37-64, col. 6, ll. 33-45, wherein different data storages/layers are progressively checked for existence of a requested key/word)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing when the first layer of the hierarchical dictionary does not include the word, determining, by the processor and based upon the hash value, whether or not a second layer of the hierarchical dictionary includes the word, and when the second layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the second layer because doing so would provide for accessing different layers of a data storage system used for storing and retrieving data based on predefined criteria.
Reddy Byreddy did not specifically teach but Zadeh teaches wherein the first layer of the hierarchical dictionary is configured to retain a first plurality of words for a first period of time; wherein the second layer of the hierarchical dictionary is configured to retain a second plurality of words for a second period of time, wherein the second period of time is less than the first period of time. (¶¶ 2342-2347, wherein data/words are stored in long term, short-term, and between the two extremes as desired and a search can be started from a specific unit for retrieval or from a middle unit and going toward both ends for finding a word)  
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the first layer of the hierarchical dictionary is configured to retain a first plurality of words for a first period of time; wherein the second layer of the hierarchical dictionary is configured to retain a second plurality of words for a second period of time, wherein the second period of time is less than the first period of time because hierarchical storage technique is very well known in the art and doing so would provide for storing and accessing certain portion of data in certain storage with certain characteristics because a storage “is better for long term storage” while the other “is better for short term storage” “which can be used “for faster search or access, in a distributed fashion, due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345.)

Claim 28.	Reddy Byreddy teaches:
A computing device, comprising: a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving a word that is to be searched for in a hierarchical dictionary that is stored in the memory; (¶ 63, “Another example of FLOW service processing is to count the occurrences of words in a file…to read the file line by line, to add the word as a key in a HashMap and the count as a value in the HashMap. First the HashMap is queried for the key and if the query returns "null", the count is put as 1. Otherwise the original count is retrieved and it will be incremented and put back in to the HashMap”)
determining a hash value for the word; (¶ 63, a word is hashed to be used as key)
 determining, based upon the hash value, whether or not a first layer of the hierarchical dictionary includes the word, (¶ 63, a HashMap is queried for the key) 
when the first layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the first layer; (¶ 63, retrieving original count is a notification for locating the key and incrementing the original count)
when the first layer of the hierarchical dictionary does not include the word, determining, based upon the hash value, whether or not a second layer of the hierarchical dictionary includes the word, when the second layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the second layer. (The features recited after “when.. when…” are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer”; however, to shorten the prosecution, the Examiner provides Grzywinski for teaching the feature in col. 5, ll. 37-64, col. 6, ll. 33-45, wherein different data storages/layers are progressively checked for existence of a requested key/word)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing when the first layer of the hierarchical dictionary does not include the word, determining, based upon the hash value, whether or not a second layer of the hierarchical dictionary includes the word, when the second layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the second layer because doing so would provide for accessing different layers of a data storage system used for storing and retrieving data based on predefined criteria.
Reddy Byreddy did not specifically teach but Zadeh teaches wherein the first layer of the hierarchical dictionary is configured to retain a first plurality of words for a first period of time; wherein the second layer of the hierarchical dictionary is configured to retain a second plurality of words for a second period of time, wherein the second period of time is less than the first period of time. (¶¶ 2342-2347, wherein data/words are stored in long term, short-term, and between the two extremes as desired and a search can be started from a specific unit for retrieval or from a middle unit and going toward both ends for finding a word)  
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the first layer of the hierarchical dictionary is configured to retain a first plurality of words for a first period of time; wherein the second layer of the hierarchical dictionary is configured to retain a second plurality of words for a second period of time, wherein the second period of time is less than the first period of time because hierarchical storage technique is very well known in the art and doing so would provide for storing and accessing certain portion of data in certain storage with certain characteristics because a storage “is better for long term storage” while the other “is better for short term storage” “which can be used “for faster search or access, in a distributed fashion, due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345.)

Claim 35.	Reddy Byreddy teaches:
A non-transitory computer-readable storage medium storing instruction that, when executed by a processor of a computing system, cause the processor to perform acts comprising:
receiving a word that is to be searched for in a hierarchical dictionary that is stored in computer-readable memory; (¶ 63, “Another example of FLOW service processing is to count the occurrences of words in a file…to read the file line by line, to add the word as a key in a HashMap and the count as a value in the HashMap. First the HashMap is queried for the key and if the query returns "null", the count is put as 1. Otherwise the original count is retrieved and it will be incremented and put back in to the HashMap”)
determining a hash value for the word; (¶ 63, a word is hashed to be used as key)
 determining, based upon the hash value, whether or not a first layer of the hierarchical dictionary includes the word, (¶ 63, a HashMap is queried for the key) 
when the first layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the first layer; (¶ 63, retrieving original count is a notification for locating the key and incrementing the original count)
when the first layer of the hierarchical dictionary does not include the word, determining, based upon the hash value, whether or not a second layer of the hierarchical dictionary includes the word, when the second layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the second layer. (The features recited after “when.. when…” are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer”; however, to shorten the prosecution, the Examiner provides Grzywinski for teaching the feature in col. 5, ll. 37-64, col. 6, ll. 33-45, wherein different data storages/layers are progressively checked for existence of a requested key/word)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing when the first layer of the hierarchical dictionary does not include the word, determining, based upon the hash value, whether or not a second layer of the hierarchical dictionary includes the word, when the second layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the second layer because doing so would provide for accessing different layers of a data storage system used for storing and retrieving data based on predefined criteria.
Reddy Byreddy did not specifically teach but Zadeh teaches wherein the first layer of the hierarchical dictionary is configured to retain a first plurality of words for a first period of time; wherein the second layer of the hierarchical dictionary is configured to retain a second plurality of words for a second period of time, wherein the second period of time is less than the first period of time. (¶¶ 2342-2347, wherein data/words are stored in long term, short-term, and between the two extremes as desired and a search can be started from a specific unit for retrieval or from a middle unit and going toward both ends for finding a word)  
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the first layer of the hierarchical dictionary is configured to retain a first plurality of words for a first period of time; wherein the second layer of the hierarchical dictionary is configured to retain a second plurality of words for a second period of time, wherein the second period of time is less than the first period of time because hierarchical storage technique is very well known in the art and doing so would provide for storing and accessing certain portion of data in certain storage with certain characteristics because a storage “is better for long term storage” while the other “is better for short term storage” “which can be used “for faster search or access, in a distributed fashion, due to the size of the files or the purpose of the files” (Zadeh, ¶ 1345.)

Reddy Byreddy as modified  teaches:
Claim 22.	The method of claim 21, wherein the first layer has a first word capacity, wherein the second layer has a second word capacity, wherein the first word capacity is greater than the second word capacity. (Zadeh, ¶¶ 2343, wherein based on data processing requirement different storages/layers with different capacities are used: “The first memory…has larger requirement for storage…The 4th memory, on the other extreme or spectrum, has smaller requirement for storage size”)

Claim 23.	The method of claim 21, further comprising:
when the second layer of the hierarchical dictionary does not include the word, outputting, by the processor, a notification that the word has not been found within the hierarchical dictionary. (The features recited after when are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer”; however, Grzywinski col. 5, ll. 37-64, col. 6, ll. 33-45, col. 7, l. 21-col. 8, l. 14 teaches the feature by determining that the key is not in any storage/layer and outputting a notification by storing the key and its count in a storage/layer)

Claim 24.	The method of claim 21, further comprising:
when the second layer of the hierarchical dictionary does not include the word, inserting, by the processor, the word into the hierarchical dictionary. (The features recited after when are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer”; however, Grzywinski col. 5, ll. 37-64, col. 6, ll. 33-45, col. 7, l. 21-col. 8, l. 14 teaches the feature by determining that the key is not in any storage/layer and storing the key and its count in a storage/ layer)

Claim 25.	The method of claim 24, wherein the word is inserted into the second layer of the hierarchical dictionary. (The features recited after when are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting, by the processor, a notification that the word has been located in the first layer”; however, Grzywinski, col. 5, ll. 37-64, col. 6, ll. 33-45 discloses a key/word is inserted in a storage/layer based on the associated key significance)

Claim 26.	The method of claim 24, wherein the first plurality of words in the first layer includes a subset of words, wherein the subset of words were transferred from the second layer to the first layer after a predetermined period of time elapsed. (Grzywinski, col. 2, ll. 30-51, col. 4, ll. 60-67, wherein keys/words are migrated from one level to another level based on a change over a designated duration of time)

Claim 27.	The method of claim 21, wherein the notification that the word has been located in the first layer includes a frequency of the word in the first layer, wherein the notification that the word has been located in the second layer includes a frequency of the word in the second layer. (Reddy Byreddy, ¶ 63; Grzywinski, col. 5, ll. 37-64, output/notification in each layer is stored with a frequency of the word)

Claim 29.	The computing device of claim 28, wherein the first plurality of words are stored in a first hash map stored in the first layer of the hierarchical dictionary, wherein the second plurality of words are stored in a second hash map stored in the second layer of the hierarchical dictionary. (Reddy Byreddy, ¶ 63, there are multiple hash tables which can be stored in multiple layers in Grzywinski, col. 5, ll. 37-64)

Claim 30.	The computing device of claim 28, wherein the first plurality of words in the first layer includes a subset of words, wherein the subset of words was transferred from the second layer to the first layer after a predetermined period of time elapsed. (Grzywinski, col. 2, ll. 30-51, col. 4, ll. 60-67, wherein keys/words are migrated from one level to another level based on a change over a designated duration of time)

Claim 31.	The computing device of claim 30, wherein the subset of words was transferred from the second layer to the first layer based upon frequencies of the subset of words within a computer-readable document. (Grzywinski, col. 7, l. 21-col. 8, l. 30, “Once the key event data has been stored, a determination is made as to whether the count associated with the particular key (when classified as not significant) exceeds a predetermined value…if the key value meets or exceeds the designated threshold…, some implementations provide for the key/value pair to be transferred from the second storage resource to the first storage resource”)

Claim 32.	The computing device of claim 31, wherein the subset of words were transferred from the second layer to the first layer via a third layer of the hierarchical dictionary, the third layer comprising a statistical filter. (Grzywinski, col. 7, ll. 5-18, col. 7, l. 21-col. 8, l. 30, there are multiple intermediate layers comprising a statistical/count filter through which a key is transferred from a level to another level) 

Claim 33.	The computing device of claim 28, wherein the second plurality of words are cleared from the second layer of the hierarchical dictionary periodically. (Grzywinski, col. 2, ll. 30-51, col. 4, ll. 60-67, col. 7, ll. 5-18, col. 7, l. 21-col. 8, l. 30wherein keys with certain values over a period of time is transferred from second layer to the first layer)

Claim 34.	The computing device of claim 28, the acts further comprising:
when the second layer of the hierarchical dictionary does not include the word, outputting a notification that the word has not been found within the hierarchical dictionary. (The features recited after when are conditional and their implementations are not required after “when the first layer of the hierarchical dictionary includes the word, outputting a notification that the word has been located in the first layer”; however, Grzywinski col. 5, ll. 37-64, col. 6, ll. 33-45, col. 7, l. 21-col. 8, l. 14 teaches the feature by determining that the key is not in any storage/layer and outputting a notification by storing the key and its count in a storage/layer)

Claim 36.	The non-transitory computer-readable storage medium of claim 35, wherein the first plurality of words in the first layer includes a subset of words, wherein the subset of words was transferred from the second layer to the first layer after a predetermined period of time elapsed, wherein the subset of words was transferred based upon frequencies of the subset of words within the second layer exceeding a predetermined limit. (Grzywinski, col. 2, ll. 30-51, col. 4, ll. 60-67, wherein keys/words are migrated from one level to another level based on a count change over a designated duration of time)

Claim 37.	The non-transitory computer-readable storage medium of claim 35, wherein outputting the notification that the word has been located in the first layer comprises transmitting the notification over a network to a computing device operated by a user, wherein outputting the notification that the word has been located in the second layer comprises transmitting the notification over the network to the computing device operated by the user. (Grzywinski, col. 4, ll. 45-50, “a system such as described by FIG. 1 may be implemented as a network service for use by, for example, advertisers”, col. 5, ll. 37-64, col. 6, ll. 33-45, col. 8, ll. 61-66, wherein different data storages/layers are progressively searched for providing significant events to an advertiser; Zadeh, ¶ 2395-2396, wherein a user interface is used for submitting a search and receiving answer through network) 

Claim 38.	The non-transitory computer-readable storage medium of claim 35, wherein the first layer has a first word capacity, wherein the second layer has a second word capacity, wherein the first word capacity is greater than the second word capacity. (Zadeh, ¶¶ 2343, wherein based on data processing requirement different storages/layers with different capacities are used: “The first memory…has larger requirement for storage…The 4th memory, on the other extreme or spectrum, has smaller requirement for storage size”)

Claim 39.	The non-transitory computer-readable storage medium of claim 35, wherein the second plurality of words are cleared from the second layer of the hierarchical dictionary periodically. (Grzywinski, col. 2, ll. 30-51, col. 4, ll. 60-67, col. 7, ll. 5-18, col. 7, l. 21-col. 8, l. 30 wherein keys with certain values over a period of time is transferred from second layer to the first layer)

Claim 40.	The non-transitory computer-readable storage medium of claim 35, wherein the first plurality of words are stored in a first hash map stored in the first layer of the hierarchical dictionary, wherein the second plurality of words are stored in a second hash map stored in the second layer of the hierarchical dictionary. (Reddy Byreddy, ¶ 63, there are multiple hash tables which can be stored in multiple layers in Grzywinski, col. 5, ll. 37-64)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Anand et al., “Cheap and Large CAMs for High Performance Data-Intensive Networked Systems”:
Sec. 5: To allow multiple insertions to be performed all at once, BufferHash operates in a lazy batched manner: it accumulates insertions in small in-memory hash tables (called buffers), without actually performing the insertions on flash. When a buffer fills up, all inserted items are pushed into flash in a batch. For I/O efficiency, items pushed from a buffer to flash are sequentially written as a new hash table, instead of performing expensive update to existing in-flash hash tables. Thus, at any point of time, the flash contains a large number of small hash tables. During lookup, a set of Bloom filters is used to determine which in-flash hash tables may contain the desired key, and only those tables are retrieved from flash. At a high level, the efficiency of this organization comes from batch I/O and sequential writes during insertions. Successful lookup operations may still need random page reads, however, random page reads are almost as efficient as sequential page reads in flash. p. 4
Ocsa et al., "An Adaptive Multi-level Hashing Structure for Fast Approximate Similarity Search": 
3.1: The Multi-level structure…Our technique changes a one-level hash table into a Multi-level data structure. In each level t the data is organized using distinct numbers of hash functions. The  first level of the structure uses m1 = 4 hash functions. The next levels use mt = mt_1 + 2; t > 1 hash functions. The initial value m = 4 is the minimum number of hash functions needed to distribute data uniformly into buckets for a standard dataset. Each bucket I can store C objects and a reference list, which keeps references to buckets located in the next level and with a vicinity relation with bucket I. Consecutive levels are thus connected. p. 362.
Knott, Gary D. "Expandable open addressing hash table storage and retrieval":  
We shall discuss several related schemes for managing large hash tables below. Each of these schemes is a method for expanding or contracting the table space as needed. The first of these schemes has been given elsewhere and is the inspiration for the other two given here. They differ from each other in the forms of auxiliary storage and retrieval algorithms involved… The general problem we are dealing with can be stated as follows. Given a collection of items presented in arbitrary order, we wish to store these items and upon demand retrieve those items whose key-values match given key-values. Moreover, we may wish to delete previously stored items and include further new items from time to time. p. 188, sec. 1.
Dynamic Hash Table Expansion and Contraction… A problem arises when we have badly estimated the number of items to be stored and we have allocated too little or too much hash table space. There are several schemes for overcoming this difficulty by dynamically obtaining or releasing space, and we shall consider some of these below… Shapiro's scheme is intended for use where a large hash table is to be kept in a real or simulated paging environment and where one wishes to expand the hash table dynamically as required and also to minimize page faults during retrieval. pp. 194-196.
Lehr et al., Pub. No.: US 2012/0173833:
¶¶ 54-57, “a temporary data set is created on a higher tier of the tiered data storage system comprising the new data… the method 300 may further include migrating the temporary data set to the lower tier of the tiered data storage system while maintaining the association with the existing data set. This operation may be carried out immediately or as soon as possible, in one preferred embodiment, or at any time, according to various other embodiments, such as after the temporary data set satisfies migration criteria, after the temporary data set has not been used for a period of time, if the existing data set is migrated down, etc.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159